ACCEPTED
                                                                                       03-15-00252-CV
                                                                                               5948863
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                   7/6/2015 4:25:43 PM
                                                                                     JEFFREY D. KYLE
                              No. 03-15-00252-CV                                                CLERK


                         In the Court of Appeals
                                                                     FILED IN
                      for the Third Judicial District         3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                              Austin, Texas                   7/6/2015 4:25:43 PM
                                                                JEFFREY D. KYLE
                                                                      Clerk

                   Dr. Behzad Nazari, D.D.S., et al.,
                                            Appellant,
                                 v.
                          The State of Texas,
                                            Appellee,
                                  v.

                     ACS State Healthcare, LLC,
                                         Appellee.


                             On Appeal from the
              53rd Judicial District Court, Travis County, Texas


              Motion to Extend Time to File
           Brief of Appellee the State of Texas


To The Honorable Third Court of Appeals:
     Appellee, the State of Texas, moves to extend the time to file its response
brief, pursuant to Texas Rules of Appellate Procedure 38.6(b) and 10.5(b).

                                       I.
     The State of Texas’s brief is currently due on July 19, 2015. The State of
Texas seeks a 30-day extension, creating a new deadline of August 18, 2015.
This is the State of Texas’s first extension request. All parties are unopposed
to this request.
                                       II.
     The State of Texas requests this extension because of the press on coun-

sel of other professional engagements, including preparation of court-re-
quested briefing and preparation for oral argument in Texas v. United States,
No. 15-40238 (5th Cir.), preparation of briefing in Hartfield v. Osborne, No. 15-

20275 (5th Cir.), preparation of briefing in Frew v. Janek, No. 15-40229 (5th
Cir.), and preparation of briefing in State v. One 2004 Lincoln Navigator, No.
14-0692 (Tex.).
                                       III.
     The State of Texas seeks this extension not for purposes of delay, but in
the interest of justice, and respectfully requests that the Court grant an exten-
sion of time to August 18, 2015, for filing its response brief.




                                        2
Respectfully submitted.

Ken Paxton
Attorney General of Texas

Charles E. Roy
First Assistant Attorney General

Scott A. Keller
Solicitor General


 /s/ J. Campbell Barker
J. Campbell Barker
Deputy Solicitor General
State Bar No. 24049125

Philip A. Lionberger
Assistant Solicitor General
State Bar No. 12394380

Office of the Attorney General
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
(512) 936-1700
(512) 474-2697
cam.barker@texasattorneygeneral.gov

Counsel for Appellee the State of Texas




      3
                    Certificate of Service
    I certify that this document has been filed with the clerk of the court and
served by File&ServeXpress on July 6, 2015, upon:

Counsel for all Appellants:

Jason Ray
Riggs & Ray, P.C.

E. Hart Green
Weller, Green, Toups & Terrell, L.L.P.

Counsel for Appellees Xerox Corporation and Xerox State Healthcare,
LLC f/k/a ACS State Healthcare, LLC:

Constance H. Pfeiffer
Christopher R. Cowan
W. Curt Webb
Eric J. R. Nichols
Beck Redden LLP

Robert C. Walters
Gibson, Dunn, & Crutcher LLP

                                      /s/ J. Campbell Barker
                                     J. Campbell Barker
                                     Counsel for Appellee the State of Texas




                                      4